NOT DESIGNATED FOR PUBLICATION

                                           No. 121,243


             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 v.

                                      RODNEE RAY CAIN,
                                         Appellant.


                                 MEMORANDUM OPINION


       Appeal from Sedgwick District Court; ERIC WILLIAMS, judge. Opinion filed February 28, 2020.
Affirmed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2019 Supp. 21-6820(g) and
(h).


Before GREEN, P.J., HILL and LEBEN, JJ.


       PER CURIAM: Asserting that the district court abused its discretion, Rodnee Ray
Cain appeals the revocation of his probation after admitting to violating the terms of his
probation.


       We granted Cain's motion for summary disposition under Supreme Court Rule
7.041A (2019 Kan. S. Ct. R. 47). The State responded, asserting the facts of this case and
authorities cited by Cain preclude relief. After reviewing the record on appeal and finding
no error, we affirm the district court's decision.



                                                 1
       In November 2018, Cain pled guilty to two counts of criminal threat, one count of
stalking, and one count of harassment by telecommunications device. The district court
sentenced Cain to 15 months in prison, which it suspended to 12 months' probation.


       Cain later admitted he had violated the terms of his probation by committing
several new crimes in separate incidents. Cain was alleged to have committed a burglary
of a residence, six counts of criminal damage to property, and one count of an aggravated
weapons violation in March 2019. At the revocation hearing, defense counsel asserted
these offenses would be consolidated to a single misdemeanor offense. Ultimately, the
district court revoked his probation and sent Cain to prison.


       On appeal, Cain contends the district court abused its discretion by revoking his
probation and imposing the underlying prison sentence. Nonetheless, he recognizes that
once there has been evidence of a probation violation, the decision to revoke probation
rests in the sound discretion of the district court. See State v. Gumfory, 281 Kan. 1168,
1170, 135 P.3d 1191 (2006).


       The State points out that K.S.A. 2018 Supp. 22-3716(c)(8)(A) supports the court's
decision and asserts Cain presented no compelling facts to show the district court abused
its discretion. Indeed, that statute authorizes a court to revoke an offender's probation if
the offender commits a new felony or misdemeanor while the offender is on probation
without having previously imposed a sanction. See K.S.A. 2018 Supp. 22-3716(c)(8(A);
State v. Brown, 51 Kan. App. 2d 876, 885, 357 P.3d 296 (2015).


       Because Cain admitted to committing several new offenses while on probation, the
district court was well within its discretion to revoke his probation and impose the
underlying sentence. Even considering defense counsel's assertion that the offenses
would be consolidated into a single misdemeanor, that would still constitute a
"substantive" probation violation. See Brown, 51 Kan. App. 2d at 885.

                                              2
       Cain does not point to any errors of fact or law in the district court's decision, nor
does he show that a reasonable person could not have taken the same position. Based on
the record before us, we conclude the district court did not abuse its discretion.


       Affirmed.




                                              3